--------------------------------------------------------------------------------

Exhibit 10.1



CLOSING ITEM NO.: A-1


CHEMBIO DIAGNOSTIC SYSTEMS INC.,
AS LANDLORD


AND


SUFFOLK COUNTY INDUSTRIAL DEVELOPMENT AGENCY,
AS TENANT



--------------------------------------------------------------------------------



COMPANY LEASE



--------------------------------------------------------------------------------



DATED AS OF FEBRUARY 1, 2019



--------------------------------------------------------------------------------



RELATING TO PREMISES LOCATED IN THE TOWN OF SMITHTOWN, SUFFOLK COUNTY, NEW YORK.



--------------------------------------------------------------------------------

TABLE OF CONTENTS


(This Table of Contents is not part of the Company Lease
and is for convenience of reference only.)


PARTIES
1
     
RECITALS
1
     
ARTICLE I - DEFINITIONS
4
Section 1.1.
Definitions
4
Section 1.2.
Interpretation
4
     
ARTICLE II - REPRESENTATIONS AND WARRANTIES
5
Section 2.1.
Representations and Warranties of the Agency
5
Section 2.2.
Representations and Warranties of the Company
5
     
ARTICLE III – LEASE PROVISIONS
6
Section 3.1.
Lease
6
Section 3.2.
Term
6
Section 3.3.
Rent
6
Section 3.4.
Assignment; Lease Agreement; Non-Merger
6
Section 3.5.
Additions, Alterations and Improvements
7
Section 3.6.
Possession; Quiet Enjoyment
7
Section 3.7.
Liens
7
Section 3.8.
Taxes
7
Section 3.9.
Maintenance
8
Section 3.10.
Condemnation
8
     
ARTICLE IV - EVENTS OF DEFAULT AND REMEDIES
9
Section 4.1.
Default
9
Section 4.2.
Remedies on Default
9
Section 4.3.
Remedies Cumulative
10
Section 4.4.
No Additional Waiver Implied by One Waiver
10
     
ARTICLE V - MISCELLANEOUS
11
Section 5.1.
Surrender
11
Section 5.2.
Notices
11
Section 5.3.
Applicable Law
12
Section 5.4.
Binding Effect
12
Section 5.5.
Severability
12
Section 5.6.
Amendments, Changes and Modifications
13
Section 5.7.
Execution of Counterparts
13
Section 5.8.
Table of Contents and Section Headings not Controlling
13
Section 5.9.
No Recourse; Special Obligation
13
Section 5.10.
Recording
14
Section 5.11.
Indemnification
14
Section 5.12.
Agreement to Pay Attorneys’ Fees and Expenses
15



EXHIBIT A – DESCRIPTION OF THE LAND


i

--------------------------------------------------------------------------------

COMPANY LEASE


THIS COMPANY LEASE dated as of February 1, 2019 (the “Company Lease”) by and
between CHEMBIO DIAGNOSTIC SYSTEMS INC., a corporation organized and existing
under the laws of the State of Delaware and authorized to do business in the
State of New York having an office for the transaction of business located at
3661 Horseblock Road, Medford, New York 11763 (the “Company”), as landlord, and
SUFFOLK COUNTY INDUSTRIAL DEVELOPMENT AGENCY, a public benefit corporation of
the State of New York having an office for the transaction of business located
at 100 Veterans Memorial Highway, H. Lee Dennison Building, 3rd Floor,
Hauppauge, New York 11788 (the “Agency”), as tenant;


W I T N E S S E T H:


WHEREAS, Title 1 of Article 18-A of the General Municipal Law of the State of
New York (the “Enabling Act”) was duly enacted into law as Chapter 1030 of the
Laws of 1969 of the State of New York; and


WHEREAS, the Enabling Act authorizes and provides for the creation of industrial
development agencies for the benefit of the several counties, cities, villages
and towns in the State of New York (the “State”) and empowers such agencies,
among other things, to acquire, construct, reconstruct, lease, improve,
maintain, equip and dispose of land and any building or other improvement, and
all real and personal properties, including, but not limited to machinery and
equipment deemed necessary in connection therewith, whether or not now in
existence or under construction, which shall be suitable for manufacturing,
warehousing, research, commercial or industrial purposes, in order to advance
the job opportunities, health, general prosperity and economic welfare of the
people of the State and to improve their standard of living; and


WHEREAS, the Enabling Act further authorizes each such agency, for the purpose
of carrying out any of its corporate purposes, to lease or sell any or all of
its facilities, whether then owned or thereafter acquired; and


WHEREAS, the Agency was created, pursuant to and in accordance with the
provisions of the Enabling Act, by Chapter 675 of the Laws of 1975 of the State
(collectively, with the Enabling Act, the “Act”) and is empowered under the Act
to undertake the Project (as hereinafter defined) in order to so advance the job
opportunities, health, general prosperity and economic welfare of the people of
the State and improve their standard of living; and



--------------------------------------------------------------------------------

WHEREAS, by resolution adopted by the members of the Agency on November 15, 2018
(the “Preliminary Inducement Resolution”), the Agency determined to accept an
application (the “Application”) from the Company, on behalf of itself and/or
entities formed or to be formed on behalf of the foregoing, and the Agency
further agreed, subject to numerous conditions, to consider undertaking a
project(the “Project”) on behalf of the Company consisting of the following: 
(A) the acquisition of a leasehold interest in approximately 4.95 acres of land
located at 555 Wireless Boulevard, Hauppauge, New York 11788 (Tax Map
#800-181-1-1.025) in the Town of Smithtown, Suffolk County, New York (the
“Land”), the renovation of an approximately 70,000 square foot building located
on the Land (the “Improvements”), and the acquisition and installation therein
of certain equipment and personal property (the “Equipment” and, together with
the Land and Improvements, the “Facility”), which Facility is to be subleased by
the Agency to the Company and which Facility will be used by the Company for
research, development, manufacturing, customer service and sales for
point-of-care diagnostic tests and related products; (B) the granting of certain
“financial assistance” (within the meaning of section 854(14) of the Act) with
respect to the foregoing limited to potential exemptions from certain sales and
use taxes, transfer taxes and real property taxes (collectively, the “Financial
Assistance”); and (C) the sublease of the Facility to the Company or such other
person as may be designated by the Company and agreed upon by the Agency; and


WHEREAS, the Company will be the operator of the Facility and the owner of the
Land and the Improvements is Myra Properties, LLC (the “Owner”); and


WHEREAS, pursuant to Article 8 of the Environmental Conservation Law, Chapter
43-B of the Consolidated Laws of New York, as amended (the “SEQR Act”), and the
regulations (the “Regulations”) adopted pursuant thereto by the Department of
Environmental Conservation of the State of New York (collectively with the SEQR
Act, “SEQRA”), and pursuant to a resolution duly adopted by the members of the
Agency on November 15, 2018, the members of the Agency determined that the
Project constitutes an “Unlisted Action” and issued a negative declaration with
respect thereto; and


WHEREAS, the Executive Director of the Agency (A) caused notice of public
hearing of the Agency (the “Public Hearing”) pursuant to Section 859-a of the
Act, to hear all persons interested in the Project and the Financial Assistance
being contemplated by the Agency with respect to the Project, to be mailed on
November 29, 2018 to the chief executive officers of the Suffolk County, the
Town of Smithtown and the Hauppauge School District, (B) caused notice of the
Public Hearing to be published on December 1, 2018 in Newsday, a newspaper of
general circulation available to the residents of the Town of Smithtown, New
York, (C) conducted the Public Hearing on December 11, 2018 at 12:00 p.m. at the
Suffolk County Department of Information Technology, Conference Room A, Building
50, North Drive, William J. Lindsay County Complex (North County Complex),
Veterans Memorial Hwy. (at the northeast intersection of Old Willets Path and
Veterans Memorial Hwy.), Hauppauge, New York, and (D) prepared a report of the
Public Hearing which fairly summarized the views presented at said public
hearing and distributed same to the members of the Agency; and


WHEREAS, by resolution adopted by the members of the Agency on December 14, 2018
(the “Approving Resolution”), the Agency determined to grant the Financial
Assistance and to enter into this Company Lease and certain other documents
related thereto, to the Financial Assistance and to the Project; and


WHEREAS, pursuant to a lease agreement, dated February 5, 2019 (as amended,
supplemented and/or assigned as of the date hereof and as the same may be
further amended from time to time in accordance therewith and the Basic
Documents, the “Prime Lease”), between the Owner and the Company, the Owner has
leased the Land and the Improvements to the Company; and


2

--------------------------------------------------------------------------------

WHEREAS, simultaneously with the execution and delivery of this Company Lease
(the “Closing”), (A) the Agency and the Company will execute and deliver to a
certain lease and project agreement dated as of February 1, 2019 (the “Lease
Agreement”) by and between the Agency, as sublessor, and the Company, as
sublessee, pursuant to which the Agency will sublease to the Company the Land
and all improvements now or hereafter located on the Land (collectively, the
“Premises”) for a lease term ending on February 28, 2030, (B) the Company will
execute and deliver to the Agency a bill of sale dated as of February 1, 2019
(the “Bill of Sale”), which conveys to the Agency all right, title and interest
of the Company in the Equipment, (C) the Agency will mail to the assessor a copy
of a New York State Board of Real Property Services Form RP-412-a (the form
required to be filed by the Agency in order for the Agency to obtain a real
property tax exemption with respect to the Facility under Section 412-a of the
Real Property Tax Law) (the “Real Property Tax Exemption Form”) relating to the
Facility, (D) the Agency will mail to the chief executive officer of each
“affected tax jurisdiction” (within the meaning of such quoted term in Section
854(16) of the Act) a copy of Real Property Tax Exemption Form and the Lease
Agreement, and (E) the Agency will file with the State Department of Taxation
and Finance a form entitled “IDA Appointment of Project Operator or Agent for
Sales Tax Purposes” (the form required to be filed pursuant to Section 874(9) of
the Act) (the “Thirty-Day Sales Tax Report”) and deliver a copy of the
Thirty-Day Sales Tax Report to the Company; and


WHEREAS, the Company desires to convey a leasehold interest in the Facility to
the Agency pursuant to the terms of this Company Lease; and


WHEREAS, all things necessary to constitute this Company Lease a valid and
binding agreement by and between the parties hereto in accordance with the terms
hereof have been done and performed, and the creation, execution and delivery of
this Company Lease have in all respects been duly authorized by the Agency and
the Company;


NOW, THEREFORE, FOR AND IN CONSIDERATION OF THE PREMISES AND THE MUTUAL
COVENANTS HEREINAFTER CONTAINED, THE PARTIES HERETO HEREBY FORMALLY COVENANT,
AGREE AND BIND THEMSELVES AS FOLLOWS, TO WIT:


3

--------------------------------------------------------------------------------

ARTICLE I


DEFINITIONS


SECTION 1.1.    DEFINITIONS.  All capitalized terms used in this Company Lease
and not otherwise defined herein shall have the meanings assigned thereto in the
Lease and Project Agreement, dated as of February 1, 2019 (the “Lease
Agreement”), by and between the Agency and the Company, which definitions are
incorporated herein and made a part hereof by reference.


SECTION 1.2.     INTERPRETATION.  In this Company Lease, unless the context
otherwise requires:


(A)        The terms “hereby”, “hereof”, “ herein”, “hereunder”, and any similar
terms as used in this Company Lease, refer to in this Company Lease, and the
term “heretofore” shall mean before, and the term “hereafter” shall mean after,
the date of this Company Lease.


(B)         Words of masculine gender shall mean and include correlative words
of feminine and neuter genders.


(C)         Words importing the singular number shall mean and include the
plural number, and vice versa.


(D)         Any headings preceding the texts of the several Articles and
Sections of this Company Lease, and any table of contents or marginal notes
appended to copies hereof, shall be solely for convenience of reference and
shall neither constitute a part of this Company Lease nor affect its meaning,
construction or effect.


(E)         Any certificates, letters or opinions required to be given pursuant
to this Company Lease shall mean a signed document attesting to or acknowledging
the circumstances, representations, opinions of law or other matters therein
stated or set forth or setting forth matters to be determined pursuant to this
Company Lease.


4

--------------------------------------------------------------------------------

ARTICLE II


REPRESENTATIONS AND WARRANTIES


SECTION 2.1.    REPRESENTATIONS AND WARRANTIES OF THE AGENCY.  The Agency makes
the following representations and warranties as the basis for the undertakings
on its part herein contained:


(A)        The Agency is duly established under the provisions of the Act and
has the power to enter into this Company Lease and to carry out its obligations
hereunder.


(B)        Neither the execution and delivery of this Company Lease nor the
consummation of the transactions contemplated hereby will conflict with or
result in a breach by the Agency of any of the terms, conditions or provisions
of the Act, the by-laws of the Agency or any order, judgment, agreement or
instrument to which the Agency is a party or by which the Agency is bound, or
will constitute a default by the Agency under any of the foregoing.


SECTION 2.2.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  The Company
makes the following representations and warranties as the basis for the
undertakings on its part herein contained:


(A)        The Company is a corporation duly organized and existing under the
laws of the State of Delaware, is qualified to do business in the State and all
other jurisdictions in which its operations or ownership of Properties so
require, and has the power to enter into this Company Lease and carry out its
obligations hereunder and has been duly authorized to execute this Company
Lease. This Company Lease and the transactions contemplated hereby have been
duly authorized by all necessary action by the Board of Directors of the
Company.


(B)      Neither the execution and delivery of this Company Lease, the
consummation of the transactions contemplated hereby nor the fulfillment of or
compliance with the provisions of this Company Lease will (1) conflict with or
result in a breach of any of the terms, conditions or provisions of the
certificate of incorporation or by-laws of the Company or any order, judgment,
agreement or instrument to which the Company is a party or by which the Company
is bound, or constitute a default under any of the foregoing, or (2) result in
the creation or imposition of any Lien (other than a Permitted Encumbrance) of
any nature upon any Property of the Company, or (3) require consent (which has
not been heretofore received) under any restriction, agreement or instrument to
which the Company is a party or by which the Company or any of its Property may
be bound or affected, or (4) require consent (which has not been heretofore
received) under, conflict with or violate any existing law, rule, regulation,
judgment, order, writ, injunction or decree of any government, governmental
instrumentality or court (domestic or foreign) having jurisdiction over the
Company or any of the Property of the Company.


5

--------------------------------------------------------------------------------

ARTICLE III


LEASE PROVISIONS


SECTION 3.1.     LEASE.  (A)  The Company hereby demises and leases to the
Agency, and the Agency hereby hires and leases from the Company, the Land, as
said Land is more particularly described on Exhibit A attached hereto, and the
improvements now and hereafter located thereon, including the Improvements (the
Land and the Improvements being sometimes collectively referred to as the
“Premises”) for the term set forth in Section 3.2 hereof.  The Premises are
intended to include (1) all buildings and improvements now or hereafter located
on the Land, (2) any strips or gores of land adjoining the Land, (3) any land
lying in the bed of any street or avenue abutting the Land, to the centerline
thereof, and (4) a non-exclusive right to use any easements or other rights in
adjoining property inuring to the Company by reason of the Company’s ownership
of the Land.


(B)       Subject to the Prime Lease, it is the intention of the Company and the
Agency that the Agency shall hold leasehold title to the entire Premises. 
Accordingly, leasehold title to the Premises and any other improvements
hereinafter constructed by the Agency and/or the Company on the Land shall vest
in the Agency or its successors and assigns and, upon completion of the Project,
to lease the Facility when the same is constructed thereon.


(C)        Notwithstanding anything in this Company Lease to the contrary, this
Company Lease is subject and subordinate to the terms and conditions of the
Prime Lease and to any matter which the Prime Lease is or shall be subordinate.


SECTION 3.2.    TERM.  (A)  The term of this Company Lease (the “Term”) shall
commence February 27, 2019 (the “Commencement Date”) and shall expire on the
earliest to occur of (i) February 28, 2030, (ii) any termination of the Prime
Lease, or (iii) so long as neither of the Lease Agreement nor the Company’s
right of possession as lessee thereunder shall have been terminated by the
Agency pursuant to Article X thereof, the termination of the term of the Lease
Agreement.


(B)        So long as neither the Lease Agreement nor the Company’s right of
possession as lessee thereunder shall have been terminated by the Agency
pursuant to Article X thereof, upon any termination of this Company Lease, the
Company shall prepare and the Agency will execute and deliver to the Company
such instruments as the Company shall deem appropriate to evidence the release
and discharge of this Company Lease.


SECTION 3.3.    RENT.  The rent payable by the Agency under this Company Lease
shall be one dollar ($1.00) and other good and valuable consideration, receipt
of which is hereby acknowledged by the Company.


SECTION 3.4.     ASSIGNMENT; LEASE AGREEMENT; NON-MERGER.  (A)  Except as
provided in the Lease Agreement, the Agency shall not sell, assign or lease
(other than pursuant to the Lease Agreement) its rights hereunder or the
leasehold estate hereby created, except with the express written consent of the
Company.


6

--------------------------------------------------------------------------------

(B)        Contemporaneously with the execution and delivery of this Company
Lease, the Agency shall enter into the Lease Agreement, pursuant to which the
Company as agent of the Agency agrees to undertake and complete the Project and
the Agency agrees to lease the Premises to the Company.  Pursuant to the Lease
Agreement, the Company, as sublessee of the Premises under the Lease Agreement,
is required to perform all of the Agency’s obligations under this Company
Lease.  Accordingly, and notwithstanding anything to the contrary contained in
this Company Lease, the Company shall not be entitled to declare a default
hereunder or exercise any rights or remedies hereunder if any asserted default
by the Agency hereunder relates to a failure by the Company, as sublessee of the
Premises under the Lease Agreement, to perform its corresponding obligations
under the Lease Agreement.


(C)        Pursuant to the Lease Agreement and this Section 3.4, during the term
of this Company Lease, there shall be no merger of this Company Lease or of the
leasehold estate created by this Company Lease with the Lease Agreement or the
leasehold estate created by the Lease Agreement or any interest in the Lease
Agreement or in any such leasehold estate.


SECTION 3.5.   ADDITIONS, ALTERATIONS AND IMPROVEMENTS.  The Company shall have
the right, from time to time, to make such changes, additions, improvements and
alterations, demolition or new construction, structural or otherwise, to the
Premises as the Company shall deem necessary or desirable; provided, however,
that the Facility shall continue to constitute a “project” within the meaning of
the Act.  A leasehold interest in improvements now located or hereafter
constructed upon the Premises, and any modifications, additions, restrictions,
repairs and replacements thereof, shall be in the Agency during the term of this
Company Lease, except as provided in the Lease Agreement.


SECTION 3.6.     POSSESSION; QUIET ENJOYMENT.  (A)  Pursuant to the terms of the
Lease Agreement and except as otherwise provided therein, the Company has the
exclusive right to possess and make improvements to the Premises leased hereby.


(B)        The Agency, upon paying the rent and observing and keeping all
covenants, warranties, agreements and conditions of this Company Lease on the
Agency’s part to be kept, shall quietly have, hold and enjoy the Premises during
the Term.


SECTION 3.7.     LIENS.  So long as neither the Lease Agreement nor the
Company’s right of possession as lessee thereunder shall have been terminated by
the Agency pursuant to Article X thereof, the Agency shall not, directly, or
indirectly, create or permit to be created, any mortgage, lien, encumbrance or
other charge upon, or pledge of, the Premises or the Agency’s interest therein,
without the Company’s prior written consent.


SECTION 3.8.    TAXES.  (A)  It is recognized that, under the provisions of the
Act, the Agency is required to pay no taxes or assessments upon any property
acquired by it or under its jurisdiction or control or supervision.  Pursuant to
the Lease Agreement, the Company has agreed to pay all taxes levied against the
Premises.


7

--------------------------------------------------------------------------------

(B)        Pursuant to the Lease Agreement, the Agency has agreed to apply for
the tax exemptions respecting the Premises to which the Agency may be entitled
pursuant to the Act, upon the condition that the Company make certain payments
in lieu of taxes respecting the Premises, as more fully set forth in the Lease
Agreement.  The Agency agrees to use its best efforts to apply for any tax
exemptions to which the Agency may be entitled with respect to the Premises.


(C)       In the event that (1) the Agency’s interest in the Premises shall be
conveyed to the Company, (2) on the date on which the Company obtains the
Agency’s interest in the Premises, the Premises shall be assessed as exempt upon
the assessment roll of any one or more of any taxing entities, and (3) the fact
of obtaining title to the Agency’s interest in the Premises shall not
immediately obligate the Company to make pro rata tax payments pursuant to
legislation similar to Chapter 635 of the 1978 Laws of the State (codified as
subsection 3 of Section 302 of the State Real Property Tax Law and Section 520
of the State Real Property Tax Law), the Company shall be obligated to make
payments in lieu of taxes to the respective receivers of taxes in amounts equal
to those amounts which would be due from the Company as real property taxes with
respect to the Premises if the Premises were owned by the Company and the Agency
did not have a leasehold interest therein until the first tax year in which the
Company shall appear on the tax rolls of the various taxing entities having
jurisdiction over the Premises as the legal owner of record of the Agency’s
interest in the Premises.


SECTION 3.9.   MAINTENANCE.  Pursuant to the Lease Agreement, during the term of
this Company Lease, the Company has agreed, at the Company’s sole cost and
expense, to keep and maintain or cause to be kept and maintained the Facility
(including the Premises and all improvements now or hereafter located thereon)
in good order and condition and make or cause to be made all repairs thereto,
interior and exterior, structural and nonstructural, ordinary and extraordinary,
and foreseen and unforeseen.  The Agency will have no responsibility with
respect to the foregoing.


SECTION 3.10.   CONDEMNATION.  Subject to the provisions of the Lease Agreement,
in the event of a total, substantial or partial taking by eminent domain or for
any public or quasi public use under any statute (or voluntary transfer or
conveyance to the condemning agency under threat of condemnation), the Agency
shall be entitled to its costs and expenses incurred with respect to the
Premises (including any unpaid amounts due pursuant to the Agency Documents or
the Company Documents and the costs of participating in such condemnation
proceeding or transfer), and thereafter the Agency shall not participate further
in any condemnation award.


8

--------------------------------------------------------------------------------

ARTICLE IV


EVENTS OF DEFAULT AND REMEDIES


SECTION 4.1.     DEFAULT.  (A)  Any one or more of the following events shall
constitute an “Event of Default” under this Company Lease:


(1)          The failure of the Agency (or the Company on behalf of the Agency)
to pay the rent due pursuant to this Company Lease within fifteen (15) days
after written notice to the Agency specifying the nature of such default; or


(2)          The failure of the Agency (or the Company on behalf of the Agency)
to observe and perform any covenant, condition or agreement on its part to be
performed (other than as referred to in paragraph (1) above) and continuance of
such failure for a period of thirty (30) days after written notice to the Agency
specifying the nature of such default; provided that if by reason of the nature
of such default the same cannot be remedied within thirty (30) days, failure of
the Agency (or the Company on behalf of the Agency) to proceed promptly to cure
the same and thereafter prosecute the curing of such default with due diligence.


(B)        Notwithstanding the provisions of Section 4.l (A) hereof, if by
reason of force majeure (as hereinafter defined) either party hereto shall be
unable, in whole or in part, to carry out its obligations under this Company
Lease and if such party shall give notice and full particulars of such force
majeure in writing to the other party within a reasonable time after the
occurrence of the event or cause relied upon, the obligations under this Company
Lease of the party giving such notice so far as they are affected by such force
majeure, shall be suspended during the continuance of the inability, which shall
include a reasonable time for the removal of the effect thereof.  The suspension
of such obligations for such period pursuant to this subsection (B) shall not be
deemed an event of default under this Section.  The term “force majeure” as used
herein shall include, without limitation, acts of God, strikes, lockouts or
other industrial disturbances, acts of public enemies, orders of any kind of
government authority or any civil or military authority, hurricanes, storms,
floods, washouts, droughts, arrests, restraint of government and people, civil
disturbances, explosions, breakage or accident to machinery, transmission pipes
or canals, and partial or entire failure of utilities.  It is agreed that the
settlement of strikes, lockouts and other industrial disturbances shall be
entirely within the discretion of the party having difficulty and the party
having difficulty shall not be required to settle any strike, lockout or other
industrial disturbances by acceding to the demands of the opposing party or
parties.  Notwithstanding anything to the contrary contained herein, “force
majeure” shall not include any acts or events caused by the negligence of the
Company.


SECTION 4.2.     REMEDIES ON DEFAULT.  Whenever any Event of Default hereunder
by one party hereto shall have occurred and be continuing for more than fifteen
(15) days after written notice of default by the other party, the other party
may enforce the provisions of this Company Lease and may enforce and protect its
right by a suit or suits in equity or at law for (1) the specific performance of
any covenant or agreement contained herein or (2) any other appropriate legal or
equitable remedy.


9

--------------------------------------------------------------------------------

SECTION 4.3.   REMEDIES CUMULATIVE.  No remedy herein conferred upon or reserved
to the Company or the Agency is intended to be exclusive of any other available
remedy, but each and every such remedy shall be cumulative and in addition to
every other remedy given under this Company Lease or now or hereafter existing
at law or in equity.  No delay or omission to exercise any right or power
accruing upon any default shall impair any such right or power or shall be
construed to be a waiver thereof, but any such right and power may be exercised
from time to time and as often as may be deemed expedient.


SECTION 4.4.    NO ADDITIONAL WAIVER IMPLIED BY ONE WAIVER.  In the event any
agreement contained herein should be breached by either party and thereafter
such breach be waived by the other party, such waiver shall be limited to the
particular breach so waived and shall not be deemed to waive any other breach
hereunder.


10

--------------------------------------------------------------------------------

ARTICLE V


MISCELLANEOUS


SECTION 5.1.     SURRENDER.  (A)  The Agency shall, on the last day of the Term
or on the last day of any earlier termination of the Term, surrender and deliver
the Premises and all buildings, improvements, alterations, equipment and
fixtures located thereon to the possession and use of the Company without delay
and in good order, condition and repair, except for reasonable wear and tear.


(B)        On the last day of the Term or on the last day of any earlier
termination of the Term, title to all buildings, improvements, alterations,
equipment located on the Premises shall automatically, and without the need of
any further or additional instrument, vest in the Company.  Notwithstanding the
foregoing, upon the reasonable request of the Company, the Agency shall execute
and deliver to the Company an instrument to be recorded to confirm this vesting
of title.


SECTION 5.2.    NOTICES.  (A)  All notices, certificates and other
communications hereunder shall be in writing and shall be sufficiently given and
shall be deemed given when (1) sent to the applicable address stated below by
registered or certified mail, return receipt requested, or by such other means
as shall provide the sender with documentary evidence of such delivery, or (2)
delivery is refused by the addressee, as evidenced by an affidavit of the Person
who attempted to effect such delivery.


(B)         The addresses to which notices, certificates and other
communications hereunder shall be delivered are as follows:


IF TO THE COMPANY:


Chembio Diagnostic Systems Inc.
3661 Horseblock Road
Medford, New York 11763
Attention:  Neil A. Goldman


WITH A COPY TO:


K&L Gates LLP
599 Lexington Avenue
New York, New York  10022
Attention: Jody Saltzman, Esq.


11

--------------------------------------------------------------------------------

IF TO THE AGENCY:


Suffolk County Industrial Development Agency
100 Veterans Memorial Highway
H. Lee Dennison Building, 3rd Floor
Hauppauge, New York 11788
Attention: Chairman


WITH A COPY TO:


William D. Wexler, Esq.
816 Deer Park Avenue
North Babylon, New York 11702


AND TO:


Barclay Damon LLP
80 State Street
Albany, New York 12207
Attention:  M. Cornelia Cahill, Esq.


(C)       The Agency and the Company may, by notice given hereunder, designate
any further or different addresses to which subsequent notices, certificates or
other communications shall be sent.


SECTION 5.3.     APPLICABLE LAW.  This Company Lease shall be governed
exclusively by the applicable laws of the State.


SECTION 5.4.     BINDING EFFECT.  This Company Lease shall inure to the benefit
of, and shall be binding upon the Agency and the Company and their respective
successors and assigns; provided, that, except as provided elsewhere herein or
in the Lease Agreement, the interest of the Agency in this Company Lease may not
be assigned, sublet or otherwise transferred without the prior written consent
of the Company.


SECTION 5.5.     SEVERABILITY.  If any one or more of the covenants or
agreements provided herein on the part of the Agency or the Company to be
performed shall, for any reason, be held or shall, in fact, be inoperative,
unenforceable or contrary to law in any particular case, such circumstance shall
not render the provision in question inoperative or unenforceable in any other
case or circumstance.  Further, if any one or more of the phrases, sentences,
clauses, paragraphs or sections herein shall be contrary to law, then such
covenant or covenants or agreement or agreements shall be deemed separable from
the remaining provisions hereof and shall in no way affect the validity of the
other provisions of this Company Lease.


12

--------------------------------------------------------------------------------

SECTION 5.6.    AMENDMENTS, CHANGES AND MODIFICATIONS.  This Company Lease may
not be amended, changed, modified, altered or terminated, except by an
instrument in writing signed by the parties hereto.


SECTION 5.7.   EXECUTION OF COUNTERPARTS.  This Company Lease may be executed in
several counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.


SECTION 5.8.   TABLE OF CONTENTS AND SECTION HEADINGS NOT CONTROLLING.  The
Table of Contents and the headings of the several Sections in this Company Lease
have been prepared for convenience of reference only and shall not control,
affect the meaning of or be taken as an interpretation of any provision of this
Company Lease.


SECTION 5.9.    NO RECOURSE; SPECIAL OBLIGATION.  (A)  The obligations and
agreements of the Agency contained herein shall be deemed the obligations and
agreements of the Agency, and not of any member, officer, agent (other than the
Company) or employee of the Agency in his/her individual capacity, and the
members, officers, agents (other than the Company) and employees of the Agency
shall not be liable personally hereon or thereon or be subject to any personal
liability or accountability based upon or in respect hereof or thereof or of any
transaction contemplated hereby or thereby.


(B)        The obligations and agreements of the Agency contained herein shall
not constitute or give rise to an obligation of the State of New York or Suffolk
County, New York, and neither the State of New York nor Suffolk County, New York
shall be liable hereon or thereon and, further, such obligations and agreements
shall not constitute or give rise to a general obligation of the Agency, but
rather shall constitute limited obligations of the Agency payable solely from
the revenues of the Agency derived and to be derived from the lease, sale or
other disposition of the Facility.


(C)         No order or decree of specific performance with respect to any of
the obligations of the Agency hereunder shall be sought or enforced against the
Agency unless (1) the party seeking such order or decree shall first have
requested the Agency in writing to take the action sought in such order or
decree of specific performance, and ten (10) days shall have elapsed from the
date of receipt of such request, and the Agency shall have refused to comply
with such request (or, if compliance therewith would reasonably be expected to
take longer than ten (10) days, shall have failed to institute and diligently
pursue action to cause compliance with such request) or failed to respond within
such notice period, (2) if the Agency refuses to comply with such request and
the Agency’s refusal to comply is based on its reasonable expectation that it
will incur fees and expenses, the party seeking such order or decree shall have
placed in an account with the Agency an amount or undertaking sufficient to
cover such reasonable fees and expenses, and (3) if the Agency refuses to comply
with such request and the Agency’s refusal to comply is based on its reasonable
expectation that it or any of its members, officers, agents (other than the
Company) or employees shall be subject to potential liability, the party seeking
such order or decree shall (a) agree to indemnify and hold harmless the Agency
and its members, officers, agents (other than the Company) and employees against
any liability incurred as a result of its compliance with such demand, and (b)
if requested by the Agency, furnish to the Agency satisfactory security to
protect the Agency and its members, officers, agents (other than the Company)
and employees against all liability expected to be incurred as a result of
compliance with such request.


13

--------------------------------------------------------------------------------

SECTION 5.10.   RECORDING.  The Agency and the Company agree that a Memorandum
of this Company Lease shall be recorded by the Agency in the appropriate office
of the County Clerk of Suffolk County, New York.


SECTION 5.11.  INDEMNIFICATION.  (A)  The Company hereby releases the Agency and
its members, officers, agents (other than the Company) and employees from,
agrees that the Agency and its members, officers, agents (other than the
Company) and employees shall not be liable for and agrees to indemnify, defend
and hold the Agency and its members, officers, agents (other than the Company)
and employees harmless from and against any and all (i) claims and liability for
loss or damage to Property or any injury to or death of any and all persons that
may be occasioned by any cause whatsoever pertaining to the Facility or arising
by reason of or in connection with the occupation or the use thereof or the
presence on, in or about the Facility, or (ii) claims and liability for loss or
damages from the execution, delivery or performance of the Agency Documents or
the Company Documents, or (iii) liability arising from or expense incurred by
the Agency’s providing financial assistance, as such term is defined in Section
854(14) of the State General Municipal Law, including, without limiting the
generality of the foregoing, all claims arising from the exercise by the Company
of the authority conferred upon it pursuant to the Agency Documents or the
Company Documents, any sales or use taxes which are or may be payable with
respect to goods supplied or services rendered with respect to the Facility and
all causes of action and reasonable attorneys’ fees and any other expenses
incurred in defending any suits or actions which may arise as a result of any of
the foregoing, provided that any such claims, causes of action, judgments,
losses, damages, liabilities or expenses of the Agency and its members,
officers, employees and agents are not incurred or do not result from the
intentional or willful wrongdoing of the Agency or any of its members, officers,
agents (other than the Company) or employees.  The foregoing indemnities shall
apply notwithstanding the fault or negligence on the part of the Agency or any
of its officers, members, agents (other than the Company) or employees and
notwithstanding the breach of any statutory obligation or any rule of
comparative or apportioned liability.


(B)         Notwithstanding anything contained in the Agency Documents or the
Company Documents to the contrary, whenever the Company is obligated under the
Agency Documents or the Company Documents to indemnify and hold harmless the
Agency, its directors, members, officers, agents (except the Company) or
employees, the Company shall be given prompt notice of any matter that arises
requiring indemnification, but failure to give such notice shall not constitute
a defense hereunder nor in any way impair the obligations of the Company under
this Section provided that such failure does not materially prejudice the
Company in its ability to defend the Agency or materially impair the Company’s
defense.  The Company shall have the right to defend the Agency, its directors,
members, officers, agents (except the Company) and employees, and provided the
Company promptly and continuously thereafter defends the Agency, its directors,
members, officers, agents (except the Company) and employees, no other
attorneys’ fees of the Agency, its directors, members, officers, agents (except
the Company) and employees shall be payable by the Company.


14

--------------------------------------------------------------------------------

(C)       Notwithstanding the provisions of subsection (B) hereof, the Agency
retains the right to defend itself in any action or actions covered by the
indemnities in the Agency Documents or the Company Documents, which in the
reasonable opinion of the Agency, its directors, members, officers, agents
(except the Company) or employees, independent counsel is necessary to protect
the interests of the Agency due to the failure or inability of the Company to
defend the Agency consistent with contemporary legal standards.  In any such
defense of itself, the Agency shall select its own counsel, and any and all
reasonable out-of-pocket costs of such defense, including, without limitation,
attorney and disbursement fees, court costs, and litigation expenses shall be
paid by the Company.


SECTION 5.12. AGREEMENT TO PAY ATTORNEYS’ FEES AND EXPENSES.  In the event the
Company should default under any of the provisions of this Company Lease and the
Agency should employ attorneys or incur other expenses for the collection of
amounts payable hereunder or the enforcement of performance or observance of any
obligations or agreements on the part of the Company herein contained, the
Company shall, on demand therefor, pay to the Agency the reasonable fees of such
attorneys and such other expenses so incurred.


[Remainder of page intentionally left blank]


15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Agency and the Company have caused this Company Lease to
be executed in their respective names by their respective duly authorized
representatives and to be dated as of the day and year first above written.




SUFFOLK COUNTY INDUSTRIAL


DEVELOPMENT AGENCY
     
By:
/s/ Anthony J. Catapano



Anthony J. Catapano



Executive Director




STATE OF NEW YORK )   ) SS.: COUNTY OF SUFFOLK )



On the 20th day of February in the year 2019 before me, the undersigned, a
notary public in and for the State of New York, personally appeared Anthony J.
Catapano, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.



  /s/ Karen Kelly Morris


Notary Public
     
[image00001.jpg]



Signature Page to Company Lease
Page 1 of 2

--------------------------------------------------------------------------------



CHEMBIO DIAGNOSTIC SYSTEMS INC.
     
By:
/s/ Neil A. Goldman


 
Neil A. Goldman
 

Executive Vice President
 


& Chief Financial Officer




STATE OF NEW YORK )   ) SS.: COUNTY OF SUFFOLK )



On the 22 day of February in the year 2019 before me, the undersigned, a notary
public in and for the State of New York, personally appeared Neil A. Goldman,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he executed the same in his capacity, and that by his
signature on the instrument, the individual, or the person upon behalf of which
the individual acted, executed the instrument.



[image00002.jpg]
/s/ Anna M. Johann Rera

Notary Public



Signature Page to Company Lease
Page 2 of 2

--------------------------------------------------------------------------------

EXHIBIT A


DESCRIPTION OF THE LAND


See Attached



A-1

--------------------------------------------------------------------------------

EXHIBIT A


LEGAL DESCRIPTION


All that certain plot, piece or parcel of land, situate, lying and being at
Hauppauge, Town of Smithtown, County of Suffolk and State of New York, known and
designated at Lot No. I on a certain map entitled, "Map of Mackay industrial
Park Section No, I" filed in the Suffolk County Clerk's Office on December 7,
1984 as Map No, 7812, and a 27.98 foot strip of land on the West known as
District 0800, Section 181, Block 01, Lot 001.87 as shown on the Suffolk County
Tax Map which lot and strip ofland are more particularly bounded and described
as follows;


BEGINNING at a point on the westerly side of Adams Avenue at the extreme
southerly end of the arc of a curve connecting the southerly side of Wireless
Boulevard with the westerly side of Adams Avenue;


RUNNING THENCE South 00 degrees, 01 minutes, 34 seconds West along the westerly
side of Adam Avenue, 605 feet to a point;


THENCE North 89 degrees, 58 minutes, 26 seconds West, 362.52 feet to a point;


THENCE North 00 degrees, 01 minute, 34 seconds East, 645 feet to the southerly
side of Wireless Boulevard;


THENCE South 89 degrees, 58 minutes, 26 seconds East, along the southerly side
of Wireless Boulevard, 322.52 feet to a point of curve;


THENCE along the arc of a curve bearing to the right having a radius of 40 feet
connecting the southerly side of Wireless Boulevard with the westerly side of
Adams Avenue, 62.83 feet to the westerly side of Adams Avenue, the point or
place of BEGINNING.


THE policy to be issued under this report will insure the title to such
buildings and improvements erected on the premises, which by law constitute real
property,


FOR CONVEYANCING ONLY: TOGETHER with all the right, title and interest of the
party of the first part, of in and to the land lying in the street in front of
and adjoining said premises.




-6-


--------------------------------------------------------------------------------

